EXHIBIT 21.1 SUBSIDIARIES OF WCA WASTE CORPORATION SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION American Waste, LLC Oklahoma Boxer Realty Redevelopment, LLC Massachusetts Burnt Poplar Transfer, LLC Delaware Champion City Recovery, LLC Massachusetts Eagle Ridge Landfill, LLC Ohio Fort Bend Regional Landfill, LP Texas Material Recovery, LLC North Carolina Material Reclamation, LLC North Carolina N.E. Land Fill, LLC (1) Oklahoma New Amsterdam & Seneca Railroad Company, LLC Ohio Pauls Valley Landfill, LLC Oklahoma Ruffino Hills Transfer Station, LP Texas Sooner Waste, LLC Oklahoma Sunny Farms Landfill LLC Ohio Texas Environmental Waste Services, LLC Texas Transit Waste, LLC (2) New Mexico TransLift, LLC (3) Arkansas Waste Corporation of Texas, LP (4) Delaware Waste Corporation of Arkansas, LLC (5) Delaware Waste Corporation of Kansas, Inc. (6) Delaware Waste Corporation of Missouri, Inc. (7) Delaware Waste Corporation of Tennessee, Inc. (8) Delaware WCA Capital, Inc. Delaware WCA Holdings Corporation (9) Delaware WCA Management Company, LP Delaware WCA Management General, Inc. Delaware WCA Management Limited, Inc. Delaware WCA of Alabama, LLC (10) Delaware WCA of Central Florida, Inc. (11) Delaware WCA of Chickasha, LLC (12) Oklahoma WCA of Florida, LLC (13) Delaware WCA of High Point, LLC North Carolina WCA of Massachusetts, LLC Delaware WCA of Mississippi, LLC Delaware WCA of North Carolina, LLC Delaware WCA of Ohio, LLC Delaware WCA of Oklahoma, LLC Delaware WCA of St. Lucie, LLC Delaware WCA Shiloh Landfill, LLC (14) Delaware WCA Texas Management General, Inc. Delaware WCA Wake Transfer Station, LLC North Carolina WCA Waste Systems, Inc. Delaware (1)N. E. Land Fill, LLC conducts business as NE Landfill and Northeast Landfill. (2)Transit Waste, LLC conducts business as Waste Corporation of Colorado and New Mexico and Bondad Landfill. (3)Translift, LLC conducts business as Little Rock Hauling. (4)Waste Corporation of Texas, LP conducts business under the names SLOTI Landfill, Greenbelt Landfill, Urban Landfill, Olshan Landfill, Tall Pines Landfill, Darrell Dickey Landfill, Applerock Landfill, Houston Hauling, WCA Houston Residential, Texas Environmental Waste Services, and TEW. (5)Waste Corporation of Arkansas, LLC conducts business under the names Union County Landfill, South Arkansas Hauling, Jonesboro Hauling, Wynne Hauling, Wynne Transfer Station, and Rolling Meadows Landfill. (6)Waste Corporation of Kansas, Inc. conducts business under the name Oak Grove Landfill. (7)Waste Corporation of Missouri, Inc. conducts business under the names Waste Corporation of Springfield, Waste Corporation of Joplin, Waste Corporation of the Ozarks, Waste Corporation of Rolla, Will-Co Disposal, Supreme Disposal, Black Oak Landfill, Central Missouri Landfill, Ashley Disposal, Rural Disposal, El Dorado Transfer Station, Springfield Transfer Station, Ozarks Transfer Station, Chillicothe Transfer Station and Neosho Transfer Station. (8)Waste Corporation of Tennessee, Inc. conducts business under the names Volunteer Waste and Yarnell Landfill. (9)WCA Holdings Corporation conducts business in Texas as Waste Corp. Holdings. (10)WCA of Alabama, LLC conducts business under the names Fines Landfill, Waste Corporation of Alabama, Blount Landfill, Huntsville Transfer Station, WCA Hauling, and Midfield Recycling. (11)WCA of Central Florida, Inc. conducts business as Fort Meade Landfill. (12)WCA of Chickasha, Inc. was formerly known as IESI OK Corporation. (13)WCA of Florida, Inc. conducts business as KTR, 63rd Street Transfer, and Fruitville Road Transfer. (14)WCA Shiloh Landfill, LLC conducts business under the names Waste Corporation of South Carolina, Shiloh Landfill and Shiloh Hauling.
